Opinion issued August 16, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00678-CV
                            ———————————
                  IN RE YOGURT CULTURE, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Yogurt Culture, Inc., has filed a petition for writ of mandamus

challenging the county court’s judgment awarding Houston House Limited

Partnership possession of the leased premises at issue in the underlying forcible

detainer action.1 We deny the petition.



1
      The underlying case is Houston House Limited Partnership v. Yogurt Culture, Inc.,
      and All Occupants, cause number 1110605, pending in the County Civil Court at
      Law No. 4 of Harris County, Texas, the Honorable Sharolyn Wood presiding.
                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Lloyd.




                                        2